DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 2 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 6 August 2021, filed 31 October 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saunders (US 8218589 B1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6, 7, 9, 11, 12, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalender et al. (US 2016/0184924 A1) in view of Saunders (US 8218589 B1).

Regarding Claims 1 and 11, Kalender discloses a system and method comprising: a target illumination laser (TIL) configured to illuminate an airborne target with a TIL beam [Kalender: FIG. 1; ¶ [0041]: To this end, the target object Z is illuminated from essentially just as great a distance as the distance between the device V and the target object Z by means of an illumination device 2 that is formed, for instance, by an illumination laser 20.  The illumination beam B emitted by the illumination laser 20 normally has a wavelength that deviates from the high energy laser beam L. The illumination laser 20 is divergent and illuminates the entire target object or at least extensive areas of the target object Z]; a beacon illuminator (BIL) configured to transmit a spot of illumination to an expected location on the target, wherein the spot of illumination is more focused than the TIL beam [Kalender: FIG. 1; and ¶ [0042]: The illumination beam B also travels a great distance from the illumination device 2 to the target Z and strikes the target object Z, specifically also on the outer skin at least in the area of the radiation spot S. From there the illumination beam B' reflected on the outer skin of the target object Z is guided on the same optical path P to the device V that the high energy laser beam L takes from the device V to the target Z. This means that the reflected illumination beam B' also passes through the atmosphere A and its turbulences T and therefore experiences the same optical deviations as the high energy laser beam L passing through the turbulences T at the same point in time]; a high energy laser (HEL) configured to transmit a HEL beam directly toward the target [Kalender: ¶ [0003]: If the power of the high energy laser (HEL) is to be maximized on the target object, it is necessary to be familiar with and compensate for the turbulent disturbances]; a camera configured to receive an image of the spot reflected off the target [Kalender: FIG. 1; and ¶ [0048]: In the device depicted in FIG. 1, light returned from the target is received and evaluated in a high speed camera in the same optical canal or on the same optical path that the high energy laser passes through.  On the basis of this a correction of the high energy laser beam is made using, for instance, a tip/tilt mirror embodied as a piezo mirror as the optical correction device.  Although the target object in the illustrated example is illuminated by means of an illumination laser, other forms of illumination may also be used, including for evaluating the back reflection due to solar irradiation]; and a controller configured to: determine an actual location of the spot on the target based on the received image [Kalender: ¶ [0045]: The image signal obtained in the image acquisition device 3 is guided via a signal line 32 to an image processing device 34 that analyzes the image represented by the image signal and compares it to an image produced previously.  This previously produced image may be an image acquired at a prior or earlier point in time or it may be a synthetically produced image.  From a series of such comparisons of images produced successively or images acquired by the image acquisition device 3 of the area illuminated by the illumination beam B on the outer skin of the target object Z, which area is perceived via the reflected radiation illumination radiation B', the image processing device 34 can provide a prediction about which optical influences the high energy laser beam L being radiated at this point in time is subjected to on its path through the atmosphere A. The image processing device determines from this prediction a correction signal that is sent by a control device 36, which is provided in the image processing device 34 or is connected thereto--symbolized by the open arrow K--as a control signal to a control device for the second tilted mirror 12 embodied as a tip/tilt mirror; ¶ [0046] Naturally, with minor concessions to accuracy, it is also possible to determine the correction signal directly from a comparison of the image signals of the most recently received images of the illumination point without a prediction being provided and then being used as the foundation for the correction; and ¶ [0047]: The second tilted mirror 12 thus forms an optical correction device and compensates the optical effects that are expected on the path between the device V and the target object Z that are caused essentially by the turbulences T. In this manner a fine tracking circuit is formed that compensates the damaging effects of the turbulences T on the high energy laser beam L (and naturally also on the reflected illumination beam B') so that the radiation spot S formed by the laser beam L on the outer skin of the target object Z remains nearly locationally constant]; estimate a spot motion by correlating the actual location of the spot on the target with the expected location on the target [Kalender: ¶ [0045]]; and predict uplink jitter of the HEL beam based on the spot motion, the uplink jitter caused by atmospheric optical turbulence [Kalender: ¶ [0047]].
Kalender may not explicitly disclose wherein the TIL, the BIL, and the HEL comprise different light sources.
However, Saunders discloses a system and method comprising: a target illumination laser (TIL) configured to illuminate an airborne target with a TIL beam [Saunders: FIG. 2; and Col. 1, ll. 21-67: In a high-energy laser weapon system, the laser needs to be maintained on a specific area of the target for a period of time to be effective. Atmospheric compensation using adaptive optics significantly reduces the time the high-energy laser must be maintained on the target. FIG. 1 illustrates the traditional HEL engagement geometry. A tracker illuminator (TIL) is employed to measure the angle and range of the target relative to the ground based or airborne HEL weapon system. A beacon illuminator (BIL) is used to create a pseudo star on the target. The BIL return signal is measured by a wavefront sensor to determine atmospheric turbulence between the weapon system and the target. This information is then used to drive adaptive optics (deformable mirrors) to vary the HEL beam to compensate for atmospheric disturbances. This reduces the time on target required for the HEL beam to destroy the target. For size, weight, and complexity limitations, the HEL and BIL systems are usually shared aperture designs that both transmit the high-energy laser and sense the target through the same telescope since building a second separate telescope and referencing the two to each other tends to be prohibitive. The high-energy laser is often pointed open loop with no feedback as to where it is on the target. The HEL can also be pointed with respect to the BIL, but with no direct feedback if it is hitting the aim point. However, direct feedback can be obtained by looking at the HEL scatter (in band) or heated spot (black body heating or hot spot). The beacon illuminator laser operates at a different frequency than the HEL and could need to be hundreds of watts of power to get enough return signal above the background and electronic noise depending on the range to the target.

(4) FIG. 2 is a diagram of a traditional HEL weapon system optics illustrating the BIL system and how the HEL and BIL systems are integrated. The fast steering mirror 1 removes the jitter (tilt) by using the image generated by the TIL illumination of the target on the TIL track sensor 2. This is similar to what an image stabilizer does on a camera lens to remove jitter caused by the unsteadiness of the hand-held camera. The deformable mirror 3 "cleans-up" the image distorted by the atmosphere by tilting small portions of the image so that all the photons are going in the same direction. The atmosphere will make the image or outgoing HEL distort like a bathroom window with glass that doesn't let you see clearly. The deformable mirror 3 is driven by the output of the BIL wavefront sensor 4, which measures the distortion in the wavefront caused by the atmosphere. The deformable mirror 3 applies the opposite distortion so that when the HEL arrives at the target, the photons are all going in the same direction]; a beacon illuminator (BIL) configured to transmit a spot of illumination to an expected location on the target, wherein the spot of illumination is more focused than the TIL beam [Saunders: FIG. 2; and Col. 1, ll. 21-67]]; a high energy laser (HEL) configured to transmit a HEL beam directed toward the target [Saunders: FIG. 2; and Col. 1, ll. 21-67]; a camera configured to receive an image of the spot reflected off the target [Saunders: FIG. 2; and Col. 1, ll. 21-67]; and a controller configured to: determine an actual location of the spot on the target based on the received image [Saunders: FIG. 2; and Col. 1, ll. 21-67]; and predict uplink jitter of the HEL beam, the uplink jitter caused by atmospheric optical turbulence, wherein the TIL, the BIL, and the HEL comprise different light sources [Saunders: FIG. 2; and Col. 1, ll. 21-67]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the predictive correction of Kalender with the multiple lasers of Saunders in order to provide better accuracy of a multi-laser system.

Regarding Claims 2 and 12, Kalender in view of Saunders discloses all the limitations of Claims 1 and 10, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kalender in view of Saunders discloses wherein the controller is further configured to control movement of at least one fast steering mirror (FSM) to substantially cancel the predicted uplink jitter of the HEL beam [Saunders: Col. 1, l. 53; and Kalender: ¶ [0047]].

Regarding Claims 6 and 16, Kalender in view of Saunders discloses all the limitations of Claims 1 and 11, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kalender in view of Saunders discloses wherein: the TIL beam and the spot of illumination are at different wavelengths [Saunders: Col. 3, l. 50 through Col. 4, l. 9: FIG. 3 shows the HEL engagement geometry in which the BIL atmospheric compensation function is replaced by the HEL during negative pulses. In this case, only wavelength anisoplanatism is compensated. Anisoplanatism is the difference between what is being measured in the atmosphere and what the projected beam actually passes through. Differences can be due to a different path or due to a difference in wavelengths, e.g., the difference between the BIL wavelength and the HEL wavelength. In a traditional laser weapon system, a BIL is operated at a frequency different from the HEL. The present invention uses the same laser (the HEL) to measure the atmospheric disturbances thereby eliminating chromatic or wavelength anisoplanatism. FIG. 4 is a simplified optics diagram for a laser weapons system in which a HEL wavefront sensor 43 is used during negative pulses to correct for atmospheric disturbances via the deformable mirror 46. The HEL 40 beam is directed toward the deformable mirror 46 by the aperture sharing element 44 (beam splitter). Some of the HEL beam reflected off of the target is collected by the telescope and passes through the aperture sharing element 44 to the HEL wavefront sensor 43 and the HEL tilt sensor 42. The HEL wavefront sensor 43 measures the atmosphere distortions to the HEL beam during negative pulses and drives the deformable mirror 46 to make corrections. The HEL tilt sensor 42 compensates for jitter in the HEL beam via the HEL steering mirror 41. The telescope and the TIL target tracking mirror (fast steering mirror 1) are the same as in FIG. 2; and Kalender: Claim 2: The method in accordance with claim 1, wherein the illumination beam has a wavelength that differs from the high energy laser beam]; and the camera is configured to receive both the image of the spot and an image of the target illuminated by the TIL beam [Saunders: FIG. 2; and Kalender: FIG. 1].

Regarding Claims 7 and 17, Kalender in view of Saunders discloses all the limitations of Claims 1 and 11, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kalender in view of Saunders discloses wherein the controller is configured to estimate the spot motion relative to one or more identified features on the target [Kalender: ¶ [0015]: The image stored in an object database may also be a synthetic image or an image reduced to certain image elements (for instance, to edges).  The comparison of the acquired image to an image stored in an object database may be advantageous in particular when there is no available image acquired at a past point in time or this previously acquired image is not suitable for a comparison.  It may also make sense to compare a plurality of different images of different objects stored in the object database to the acquired image in order to initially identify the target object in this manner].

Regarding Claims 9 and 19, Kalender in view of Saunders discloses all the limitations of Claims 1 and 11, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kalender in view of Saunders discloses wherein the controller is configured to estimate the spot motion using an image processing algorithm [Kalender: Claim 1: A method for local stabilization of a radiation spot on a remote target object, wherein the radiation spot is formed by a high energy laser beam that is aimed at the target object by a high energy radiation emitter, the method comprising: illuminating the target object is illuminated by an illumination beam that is aimed at the target object by an illumination device;  receiving, by an image acquisition device, radiation reflected by the target object that is illuminated by the illumination beam, wherein the radiation reflected by the target object to the image acquisition device passes through the same optical path as the high energy laser beam;  performing an image processing by analyzing and comparing an image of the illuminated target object or part of the illuminated target object acquired by the image acquisition device to at least one image of the illuminated target object or part of the illuminated target object produced at a prior point in time or to an image stored in an object database;  determining a correction signal, based on said comparing, with which an optical correction device arranged in the optical path passed through by both the high energy laser beam and the reflected radiation is actuated].

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalender in view of Saunders as applied to claims 2 and 12 above, and further in view of Lenius et al. (US 9368936 B1) and Kim et al. (US 2017/0261743 A1).

Regarding Claims 3 and 13, Kalender in view of Saunders discloses all the limitations of Claims 2 and 12, respectively, and is analyzed as previously discussed with respect to those claims.

However, Lenius discloses wherein the controller is configured [perform processing] by taking into account a round trip speed-of-light delay of the spot of illumination [Lenius: Col. 15, ll. 54-57: As a result, the relative time delay .DELTA.Tb is shorter than the relative time delay .DELTA.Ta, corresponding to the difference in roundtrip travel time at the speed of light between the LIDAR device 302, and the respective reflective points at the front and rear of the car].
Lenius may not explicitly disclose wherein the controller is configured to predict the uplink jitter by taking into account an operational delay of a FSM servo associated with the at least one FSM.
However, Kim discloses wherein the controller is configured to [perform processing] taking into account an operational delay of a FSM servo associated with the at least one FSM [Kim: ¶ [0060]: The control unit 40 may perform control by precisely controlling only the angular displacement of the first light guide unit 20 (the first polygon mirror 21).  However, when a process error and response delay inherent in a mechanical element, such as a servo motor, is taken into consideration, an effect of correcting such an error, etc. can be obtained through an additional element, such as the first photosensor].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing of Kalender in view of Saunders with the well-.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalender in view of Saunders as applied to claim 1 and 11 above, and further in view of Gafni et al. (US 11017560 B1).

Regarding Claims 4 and 14, Kalender in view of Saunders discloses all the limitations of Claims 1 and 11, respectively, and is analyzed as previously discussed with respect to those claims.
Kalender in view of Saunders may not explicitly disclose wherein the controller is configured to predict the uplink jitter using an autoregressive input-output model.
However, Gafni discloses wherein the controller is configured to predict the uplink jitter using an autoregressive input-output model [Gafni: Col. 3, l. 56 through Col. 4, l. 16:     In some examples, the pose prediction network utilizes an architecture for training a pose prediction model to manipulate a pose in an autoregressive manner based on an input stream of control signals indicative of a desired displacement of the character in space.  In general, the pose prediction network operates by using the control signals to condition the layers of a latent space transformation network of a generator network.  For example, the pose prediction network may include a set of conditioned residual blocks that are each conditioned, at training, by a linear projection of the center-mass differences in the location of the character between consecutive frames.  At inference time, the pose prediction network can then apply the trained pose prediction model to generate the next pose in an autoregressive manner, conditioned on the control signals that provide intended directions for the character and that function as input signals to the trained conditioned residual blocks to provide predicted outputs that, as a result, correlate to the poses of the character for similar movements within the video on which the pose prediction network trained.  During training, in some instances, one or more discriminator networks evaluate the output poses generated by the generator network against ground truth poses, where the discriminator networks and the generator network form an overall generative adversarial network.  In some examples, the pose prediction network and frame generation network apply the above processing steps to the character as well as to an object represented in the video].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the prediction processing of Gafni with the image processing of Kalender in view of Saunders in order to provide faster computations with higher accuracy.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalender in view of Saunders as applied to claims 1 and 11 above, and further in view of Marron et al. (US 2017/0192094 A1).

Regarding Claims 5 and 15, Kalender in view of Saunders discloses all the limitations of Claims 1 and 11, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kalender in view of Saunders discloses wherein the camera is co-boresighted with the HEL [Kalender: FIG. 1].

However, Marron discloses wherein the camera is a high-speed short wave infrared (SWIR) camera [Marron: ¶ [0027]: Furthermore, thermal sensing of the HEL spot is subject to latency, since the thermal effects are not instantaneous and the MWIR sensor 404 has lower imaging resolution than can be obtained at the native wavelength of the HEL source (typically near 1 micron).  Passive imaging of the HEL spot at the native HEL wavelength for direct observation would therefore typically require an additional SWIR sensor.  Because of those difficulties, target kill assessment is more commonly determined by a dramatic drop in signal-to-noise ratio (SNR)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the SWIR imaging of Marron with the image processing of Kalender in view of Saunders in order to improve object detection with reduced, high-contrast frequency processing.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalender in view of Saunders as applied to claims 7 and 17 above, and further in view of Stappaerts et al. (US 6115123).

Regarding Claims 8 and 18, Kalender in view of Saunders discloses all the limitations of Claims 7 and 17, respectively, and is analyzed as previously discussed with respect to those claims.

However, Stappaerts discloses wherein the one or more identified features on the target comprise a feature on a nose of the target [Stappaerts: Col. 6, ll. 21-27: The basic operation, for the example of a conically-shaped target is shown in FIG. 2.  A laser system projects an acquisition beam 34 which must travel through optical distortion caused by atmospheric conditions or other like conditions.  The acquisition beam 34 is wide enough to cover the entire target 36.  The objective is to form a small spot on the nose of the target].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the specific aim point of Stappaerts with the image processing of Kalender in view of Saunders in order to provide a well-known and inherently present feature of an object to track, reducing computational costs and improving accuracy.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalender in view of Saunders as applied to claims 1 and 11 above, and further in view of Levy et al. (US 2021/0156969 A1).

Regarding Claims 10 and 20, Kalender in view of Saunders discloses all the limitations of Claims 1 and 11, respectively, and is analyzed as previously discussed with respect to those claims.
Kalender in view of Saunders may not explicitly disclose wherein the TIL beam illuminates the target in a short wave infrared (SWIR) band.
[Levy: ¶ [0006]: In exemplary embodiments, there are provided imaging systems comprising an active illumination source for illuminating a target in a SWIR wavelength range with radiation in the form of an orbital angular momentum (OAM) beam].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the SWIR imaging of Levy with the image processing of Kalender in view of Saunders in order to improve object detection with reduced, high-contrast frequency processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482